Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 19, 2021

The Court of Appeals hereby passes the following order:

A22A0395. TONY THOMPSON v. STATE BOARD OF PARDONS AND
    PAROLES.


      On August 26, 2021, the superior court entered an order dismissing Tony
Thompson’s petition for mandamus relief. Thompson then filed both an application
for discretionary appeal and a notice of appeal from the order. We denied
Thompson’s discretionary application on the merits. See Case No. A22D0060 (Oct.
13, 2021). This is the direct appeal.
      This Court’s denial of Thompson’s discretionary application constitutes a
decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App.
666, 670 (4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request for a
discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.”) (punctuation omitted). Thus,
Thompson’s direct appeal from the same order is barred. See Northwest Social &
Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen,
286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). This direct appeal is therefore
DISMISSED.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     11/19/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.